Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 16-27, in the reply filed on 15 August 2022 is acknowledged.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 August 2022.
It is noted that claim 28 duplicates the supporting apparatus of claim 16, such that if claim 28 is rejoined as currently written it be rejected under 35 U.S.C. 112b as already having antecedent basis for the supporting apparatus.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “preloading apparatus” of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “main-body elements” in claim 16, “a first telescopic element” and “an additional telescopic element” in claim 18, “at least one supporting element” in claim 19, “a preloading apparatus” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a supporting apparatus” in claim 16, and “a fastening element of the machining head” and “a fastening element” in claim 27.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites a “Device for making a hole in a workpiece, comprising a drilling tool, the device comprising”, making it unclear whether the drilling tool is part of the preamble of the claim, or if it is a positively recited element of the claim.  For the purposes of examination, it has been assumed to be a positively recited element of the claim.
Claim 19 recites the limitation "a supporting region" in lines 1-2.  However, there is already antecedent basis for this limitation in parent claim 16, making it unclear whether this limitation refers to the same or a different supporting region.  For the purposes of examination, it has been assumed that these are the same supporting regions.
Claim 20 recites the limitation "a supporting region" in lines 1-2.  However, there is already antecedent basis for this limitation in parent claims 16 and 19, making it unclear whether this limitation refers to the same or a different supporting region.  For the purposes of examination, it has been assumed that these are the same supporting regions.
Claim 21 recites the limitation "a supporting element" in line 1.  However, there is already antecedent basis for this limitation in parent claim 19, making it unclear whether this limitation refers to the same or a different supporting element.  For the purposes of examination, it has been assumed that these are the same supporting elements.
Regarding claim 27, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soine et al. (DE 10 2010 004 765 A1).
Regarding claim 16, Soine et al. discloses a device 10/11 for making a hole in a workpiece, comprising a drilling tool 17, the device comprising: a supporting apparatus 10 that is or can be assigned to the drilling tool and is configured for supporting the drilling tool on at least one supporting region 19, the supporting apparatus comprising an elongate main body 12 that comprises at least two main-body elements 18, at least one main-body element being mounted so as to be movable relative to at least one additional main-body element in order to change the length measurement of the main body (the guide elements 18 may be arranged in a telescopic arrangement, one running inside the other, to change the length measurement of the device, see paragraph [0021] of the translation provided on the IDS filed 04/29/2021).
Regarding claim 17, Soine et al. discloses wherein at least one main-body element 18 is mounted so as to be movable relative to at least one additional main-body element 18 between a first position, which correlates with a first length measurement of the main body, and at least one additional position, which correlates with an additional length measurement of the main body that is different from the first length measurement of the main body.
Regarding claim 18, Soine et al. discloses wherein the main body 12 is constructed so as to be telescopically extendable, a first main-body element 18 forming or being coupled to a first telescopic element 18, and at least one additional main-body element 18 forming or being coupled to an additional telescopic element 18 that is mounted so as to be telescopically movable relative to the first telescopic element.
Regarding claim 19, Soine et al. discloses wherein at least one supporting element 15 forming a supporting region 19 for the drilling tool 17 is arranged or formed on at least one main-body element 18.
Regarding claim 20, Soine et al. discloses wherein at least one supporting element 15 forming a supporting region 19 for the drilling tool 17 is arranged or formed both on the first main-body element 18 and on at least one additional main-body element 18 (see figure 1).
Regarding claim 21, Soine et al. discloses wherein a supporting element 15 is formed by an open or closed receiving opening 19 for the drilling tool.
Regarding claim 22, Soine et al. discloses wherein the main body 12 is formed as a hollow profile at least in portions 18 (telescopically as defined in the rejection of claim 16).
Regarding claim 23, Soine et al. discloses wherein a telescopic assembly comprising a first telescopic element 18 and at least one additional telescopic element 18 that is mounted so as to be movable in a telescopically guided manner relative to the first telescopic element is arranged or formed within the main body 12 formed as a hollow profile (as defined in the rejection of claim 16).
Regarding claim 24, Soine et al. discloses wherein the first telescopic element 18 is coupled to a first main-body element 18 and the at least one additional telescopic element 18 is coupled to at least one additional main-body element 18.
Regarding claim 26, Soine et al. discloses wherein the supporting apparatus 10 is detachably fastened (using fastener 14) to a machining head 11 that is or can be assigned to the drilling tool 17.
Regarding claim 27, Soine et al. discloses wherein the supporting apparatus 10 comprises a fastening body 13 that is arranged or formed on the main body 12, and can be fastened to a fastening element (disclosed but not shown) of the machining head 11 by means of a fastening element 14.

Claims 16 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rise (US 2,994,235).  
It is noted that claims 17-19, 21-24, and 26-27 are also anticipated by Rise, but these rejections are not shown here as these claims are already rejected by Soine et al.  Additionally, claim 25 could be rejected under 35 U.S.C. 103 as being obvious over Soine et al. in view of Rise, although this is deemed an unnecessary rejection as this claim is anticipated by Rise alone.
Regarding claim 16, Rise discloses a device 10/18 for making a hole in a workpiece, comprising a drilling tool 16, the device comprising: a supporting apparatus 18 that is or can be assigned to the drilling tool and is configured for supporting the drilling tool on at least one supporting region 48, the supporting apparatus comprising an elongate main body 18 that comprises at least two main-body elements 18/28, at least one main-body element 28 being mounted so as to be movable relative to at least one additional main-body element 18 in order to change the length measurement of the main body (the elements 18/28 are arranged in a telescopic arrangement, see figure).
Regarding claim 25, Rise discloses the device comprising a preloading apparatus 30 that is assigned to the main body 18 and is configured to generate a preloading force that moves a movably mounted main-body element 28 relative to at least one additional main-body element 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        28 September 2022